Order, Supreme Court, New York County (Ira Gammerman, J.), entered on or about January 31, 1995, which granted defendants’ motion seeking to compel plaintiff bank to issue an assignment of the foreclosed upon mortgage and accompanying note to the individual who made the redemption payment for the subject provision, unanimously affirmed, with costs.
Inasmuch as an action to foreclose a mortgage is an equitable proceeding (Jamaica Sav. Bank v M. S. Investing Co., 274 NY 215, 219; Blomgren v Tinton 763 Corp., 18 AD2d 979, 980), we agree with the IAS Court that under the circumstances *105herein the plaintiff mortgagee may be compelled to issue an assignment of the mortgage upon full payment of the mortgage indebtedness pursuant to Real Property Law § 275 (see, Goldstein v Soledad Place Corp., 157 Misc 2d 801). Concur—Rosenberger, J. P., Wallach, Rubin and Mazzarelli, JJ.